Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered as follows.
	Applicant argues that the amendments have fully addressed the rejection under 35 U.S.C. § 101. Examiner agrees.
	
	Applicant argues that Kurani fails to disclose all the claim limitations. Examiner respectfully disagrees. Applicant argues (page 9) that “Kurani merely discloses a bank or financial institution scoring a customer based on the customer’s account and/or transaction data at the bank or financial institution.” Examiner disagree that Kurani “merely” discloses scoring a customer. Kurani states in its abstract that it teaches “expediting math-based currency (“MBC”) transactions are described.” (Math-based currency being cryptocurrency, Col. 1, Lines 40-42) 
	As a general overview, Kurani teaches a financial institution scoring a customer that has a pending MBC transaction (Col. 7, Lines 61) in order for the merchant terminal (Col. 8, Lines 48-56) to complete the transaction while the MBC transaction is still pending in order to “expedit[e] math-based currency (“MBC”) transaction.” (Abstract)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-11, 13, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani et al. (US 10909510 B1) in view of Wilkinsons et al. (US 20180025365 A1). 

Claim 1	Kurani teaches a method for using a distributed ledger (DL) of a blockchain applicable to a plurality of blockchain nodes, the method comprising:
obtaining, at a first node, (FIG. 1, Financial Institution 118) assertion data (Col. 7, Line 54, accessing a transactional database) associated with an assertion (Col. 6, Lines 48-51, a transaction) placed on the blockchain by an assertor blockchain node of the plurality of blockchain nodes of a blockchain network, wherein each blockchain node of the plurality of blockchain nodes comprises a computer system or computing devices to the blockchain network; (Col. 7, Lines 53-59; wherein the transactional database, i.e. assertion data, is associated with an assertion, i.e. a transaction, placed on the blockchain nodes of a blockchain network; Examiner Note: Kurani addresses cryptocurrency transactions, i.e. math-based currencies (MBC), Col. 1, Line 24, and so teaches obtaining transaction data associated with a particular cryptocurrency transaction, wherein such a cryptocurrency transaction would be placed on the blockchain nodes of a blockchain network)  
calculating an index value (Col. 7, Lines 61, calculating a customer score) indicating a probability of a consensus for the assertion (Col. 4, Lines 54-57, wherein the customer score indicates a likelihood that the MBC transaction will be ultimately verified by the MBC verification nodes) based at least in part on the assertion data and historical blockchain data stored at the first blockchain node, (Col. 7, Line 63-Col 8, Line 8, wherein the score is calculated based on a history of all transactions) wherein the consensus comprises an agreement that the assertion is valid by at least a minimum number of blockchain nodes of the plurality of blockchain nodes (Col. 8, Lines 35-56, wherein the customer scores is used to indicate a likelihood that the pending MBC transaction will be verified by the MBC verification nodes) and the historical blockchain data comprises at least one of historical consensus acceptance data and historical consensus timing data; (Col. 7, Lines 55-56, wherein the transaction data comprises a chronological ledge of all MBC transactions that have been executed, i.e. acceptance due to execution, and timing because it’s chronological) and 
prior to the consensus, initiating, execution of the one or more consensus-triggered action items corresponding to the assertion (Col. 8, Lines 48-56, and prior to the MBC being verified by the MBC verification node executing a corresponding action of completing the transaction, i.e. permitting the customer to leave while the MBC transaction is pending verification) at a second node (FIG. 1, Merchant POS Terminal 110) based at least in part on the index value (Col. 8, Lines 43-48, wherein the action item is based upon the customer score) to update data on a website or computer system associated with the second node. (Col.9, Lines 1-5, updating the customer score database)
However, Kurani does not explicitly state that teach wherein the first node comprises a first blockchain node of a plurality of blockchain nodes; and wherein the second node comprise second blockchain node of the plurality of blockchain nodes. 
From a related technology, Wilkinson teaches wherein a user device may comprise a node in a distributed blockchain network. (¶0230)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate the teachings of Wilkinson, where a blockchain node may also suffice as a user device in addition to being a blockchain node, into the teachings of Kurani that teach a method for handling blockchain transactions, incorporating the blockchain nodes into the merchant POS terminal as well as the financial institution computing system in order to more efficiently utilize network resources for blockchain processing. 

Claim 3	Kurani  in view of Wilkinson teaches Claim 1, and further teaches further comprising: computing a predicted time duration before the consensus is reached, using the historical blockchain data, by the first blockchain node; (Kurani, Col. 4, Lines 18-43, computing a predicted time before a consensus being reached using historical data) and presenting the predicted time duration and the index value, by the first blockchain node. (Kurani, Col. 4, Lines 44-67, presenting an index value and predicted time)

Claim 4	Kurani  in view of Wilkinson teaches Claim 3, further comprising: 
comparing the predicted time duration to a threshold, by the first blockchain node; (Kurani, Col. 4, Lines 44-67, presenting an index value and predicted time) and
when the predicted time duration is less than the threshold, terminating the execution of the one or more consensus-triggered action items, by the first blockchain node. (Examiner notes that “when the predicted time duration is less than the threshold” renders the claim element into a contingent limitation, and for method claims when a contingent limitation is not required by the claim language, the subsequent claim element does not need to be taught; in this case the claim does not require a predicted time duration to be less than the threshold)

Claim 5	Kurani  in view of Wilkinson teaches Claim 1, and further teaches further comprising monitoring the index value, by:
updating the index value by performing one or more additional index value calculations using the historical data, during a second time period between the assertion and reaching the consensus, to generate one or more updated index values, by the first blockchain node;  (Kurani, FIG. 2, step 218, Col. 6, Lines 25-38, wherein an updated calculation is calculated, i.e. an a probability of consensus for a transaction, based on the customer score and historical transaction data)
performing a comparison of each of the one or more updated index values to a predefined threshold, by the first blockchain node; storing the one or more updated index values and an indication of the comparison to the predefined threshold on the blockchain, by the first blockchain node; and presenting the one or more updated index values and the indication of the comparison to the predefined threshold, by the first blockchain node. (Kurani, Col. 8, Lines 35-56, wherein an internal customer store threshold can be established and compared to and stored and presented for later usage)

Claim 6	Kurani  in view of Wilkinson teaches Claim 1, and further teaches wherein initiating execution of the one or more consensus-triggered action items further comprises:
performing an automatic execution of a computing process corresponding to the assertion and applicable to an entity represented by the assertor blockchain node of the plurality of blockchain nodes, wherein the one or more consensus-triggered action items comprise the automatic execution of the computing process. (Kurani, FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score)

Claim 7	Kurani  in view of Wilkinson teaches Claim 1, and further teaches wherein initiating execution of the one or more consensus-triggered action items further comprises:
performing an automatic creation and transmission of a notification to an entity represented by the assertor blockchain node of the plurality of blockchain nodes; wherein the notification alerts the entity that consensus is likely to be reached and additional entity actions depending upon consensus are currently appropriate; and wherein the one or more consensus-triggered action items comprise the automatic creation and transmission of the notification. (Kurani, FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score; the guarantee comprising a notification; the guarantee indicated a consensus likely to be reached and the transaction to be appropriate)

Claim 8	Kurani  in view of Wilkinson teaches Claim 1, and further teaches further comprising:
performing pre-processing operations prior to placement of the assertion on the blockchain, by the first blockchain node, wherein the pre-processing operations comprise creating an AI model and calculating the index value; (Kurani, FIG. 2, step 210, Col. 6, Lines 4-24, obtaining a customer score, i.e. assertion data, at financial institution computing system 120, i.e. a first block chain node of a plurality of blockchain nodes, wherein the assertion data is associated transactions to be placed on the block chain; wherein the method of calculating the initial customer score comprises an AI model and the index score) and
when the index value exceeds a predefined threshold, initiating placement of the assertion on the blockchain and initiating the execution of the one or more consensus-triggered action items, by the first blockchain node. (Kurani, FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score)

Claim 9	Kurani  in view of Wilkinson teaches Claim 1, and further teaches  further comprising:
when the index value does not exceed a predefined threshold, transmitting a notification to the assertor blockchain node, by the first blockchain node. (Kurani, Col. 12, Lines 16-34, transmitting a denial)

Claim 10	Kurani  in view of Wilkinson teaches Claim 1, further comprising:
when consensus of the assertion is reached, (Examiner notes that “when the consensus is reached” renders the claim element into a contingent limitation, and for method claims when a contingent limitation is not required by the claim language, the subsequent claim element does not need to be taught; in this case the claim does not require a consensus to be reached, and as such the claim can be taught without that contingency occurring)
identifying updated blockchain data comprising at least consensus assertion data, consensus assertor identity data, consensus acceptance data, consensus node data, and consensus timing data; updating an artificial intelligence (AI) model using the updated blockchain data, to create an updated AI model; using the updated AI model to compute a new index value for a second assertion by the assertor blockchain node; and when the new index value exceeds a predefined threshold, initiating the execution of the one or more consensus-triggered action items.

Claim 11 is taught by Kurani  in view of Wilkinson as described by Claim 1. 
Claim 13 is taught by Kurani  in view of Wilkinson as described by Claim 3.
Claim 18 is taught by Kurani  in view of Wilkinson as described by Claim 8. 
	Claim 20 is taught by Kurani  in view of Wilkinson	as described by Claim 10. 

Claim 21	Kurani  in view of Wilkinson teaches Claim 1, and further teaches further comprising:
obtaining, at the first blockchain node, third party data comprising non-blockchain data associated with the assertion from a third party source that is external to the blockchain, (Kurani, FIG. 2, step 210, Col. 6, Lines 4-24, obtaining other customer information that is not assertion, i.e. transaction data) wherein calculating the index value comprises calculating the index value based at least in part on the assertion data, the historical blockchain data, and the third party data. (Kurani, FIG. 2, step 218, Col. 6, Lines 25-38, wherein an updated calculation is calculated, i.e. an a probability of consensus for a transaction, based on the customer score and historical transaction data)

Claim 22	Kurani  in view of Wilkinson teaches Claim 1, and further teaches wherein the third party data comprises at least one of weather data, a wait time for a service and timeliness of a cooperative service performed by an entity other than the assertor blockchain node. (Kurani, Col. 4, Lines 18-43, wherein the data comprises data related to the time delay of the transaction)

Claim 23	Kurani  in view of Wilkinson teaches Claim 1, and further teaches wherein the one or more consensus-triggered action items comprise updating at least one of order data, shipping status and location on a website associated with the second blockchain node. (Kurani, FIG. 5, step 514, Col. 12, Lines 16-63, wherein transaction data comprises order data)

Claim 24 is taught by Kurani  in view of Wilkinson as described by Claim 1.
Claim 25 is taught by Kurani  in view of Wilkinson as described by Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442